Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 17, 2014

The Court of Appeals hereby passes the following order:

A15E0004. THE STATE v. BROWN et al.

      The State has filed an emergency motion pursuant to Court of Appeals Rule 40
(b), seeking to stay the trial of this matter until resolution of its appeal from the trial
court’s grant of the defendants’ motion to suppress. The trial court also entered an
order finding the State’s appeal to be invalid because, although a stamped “filed”
copy appears in the record before us, the court did not receive the State’s certification
that the appeal was not taken for purposes of delay. See OCGA § 5-7-1 (a) (5) (B).
      Because a stay is required to prevent a contested issue from becoming moot,
the State’s emergency motion is hereby GRANTED and the trial of this matter is
STAYED pending disposition of the appeal.
      Additionally, all parties are hereby ordered to brief the issues raised by the trial
court’s “Order on Objection to State’s Appeal.”

                                         Court of Appeals of the State of Georgia
                                                                    09/17/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.